Aug 14 2013, 5:48 am


 Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

JEFFREY E. KIMMELL                                    GREGORY F. ZOELLER
South Bend, Indiana                                   Attorney General of Indiana

                                                      KARL SCHARNBERG
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

LAMAR ALLEN COLLEY,                                   )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No. 71A04-1302-CR-75
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                  APPEAL FROM THE SAINT JOSEPH SUPERIOR COURT
                         The Honorable Brian Steinke, Magistrate
                            Cause No. 71D01-1203-CM-1747


                                           August 14, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
          Following a bench trial, Lamar Allen Colley was convicted of Battery1 as a class A

misdemeanor. Colley appeals and argues that the State presented insufficient evidence to

support his conviction.

          We affirm.

          On March 29, 2012, Colley invited his ex-girlfriend, Michelle Garrett, to his house to

discuss getting back together. Although Garrett had moved out of the house earlier that

month, she agreed to come over. Garrett and Colley were drinking beer together inside the

house when Garrett’s daughter, who was concerned for her mother’s safety, started

repeatedly calling Garrett. Colley became angry about the phone calls and accused Garrett of

“talking to a guy.” Transcript at 14. Colley then became angrier when Garrett told him she

did not intend to stay the night. Colley demanded Garrett’s cell phone, which was in her

purse, but because Colley had broken three of her cell phones in the past, Garrett lied and

told him her phone was in her car. When Colley went outside to search for the phone, Garrett

grabbed her purse and ran out of the house toward a nearby convenience store, where she

intended to call her daughter to come and pick her up.

          When Colley spotted Garrett fleeing from the house, he chased her and grabbed her by

the back of her shirt and her hair and began dragging her back to the house. Garrett was

wearing flip-flops, and as Colley dragged her on the ground, her feet became scraped and

started bleeding. Garrett was in pain, scared, and crying. At some point, a pizza delivery

man stopped his car and called out to them, and Garrett screamed for him to call the police.


1
    Ind. Code Ann. § 35-42-2-1 (West, Westlaw current with all 2013 legislation).

                                                      2
Colley then dragged Garrett back into the house and into a bedroom, where he threw her onto

the bed and straddled her. Garrett then saw flashing red and blue lights from police cars, and

she tried to call out, but Colley held pillows over her face.

       Police knocked and announced themselves at the front door, and entered when they

heard Garrett’s calls for help. Garrett managed to get free and ran to the officers at the front

door. The officers took Garrett’s statement and photographed her injuries, and Colley was

taken into custody. The next day, the State charged Colley with class A misdemeanor

battery. A bench trial was held on January 8, 2013, and Colley was found guilty as charged.

Colley now appeals.

       Colley contends that the State presented insufficient evidence to support his

conviction. In reviewing challenges to the sufficiency of evidence, we neither reweigh the

evidence nor judge the credibility of witnesses. Atteberry v. State, 911 N.E.2d 601 (Ind. Ct.

App. 2009). Instead, we consider only the evidence supporting the conviction and the

reasonable inferences to be drawn therefrom. Id. If there is substantial evidence of probative

value from which a reasonable trier of fact could have drawn the conclusion that the

defendant was guilty of the crime charged beyond a reasonable doubt, the judgment will not

be disturbed. Baumgartner v. State, 891 N.E.2d 1131 (Ind. Ct. App. 2008).

       In order to convict Colley of class A misdemeanor battery as charged, the State was

required to prove that Colley touched Garrett in a rude, insolent, or angry manner, and that

the touching resulted in bodily injury—in this case, pain. See I.C. § 35-42-2-1; Ind. Code

Ann. § 35-31.5-2-29 (West, Westlaw current with all 2013 legislation) (defining bodily injury


                                               3
as “any impairment of physical condition, including physical pain”). Garrett testified that

Colley dragged her across the ground by her shirt and hair, causing her pain and leaving her

feet scraped and bloody, and photographs of these injuries were admitted into evidence at

trial. Garrett testified further Colley held pillows over her face, preventing her from

breathing. This evidence is plainly sufficient to support Colley’s battery conviction. See

Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012) (noting that “[a] conviction can be sustained

on only the uncorroborated testimony of a single witness, even when that witness is the

victim”). Colley’s arguments to the contrary are nothing more than blatant requests to judge

the credibility of a witness and consider evidence unfavorable to the verdict, which we will

not do on appeal.

       Judgment affirmed.

BAKER, J., and VAIDIK, J., concur.




                                              4